 1                                                         THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8
      MARSHA LINEHAN, an individual,
 9                                                        Case No. 2:17-cv-01494-RSL
                         Plaintiff,
10                                                        ORDER GRANTING PLAINTIFF’S
              v.                                          MOTION TO EXTEND TIME LIMIT
11                                                        FOR SERVICE PURSUANT TO FED.
      LANE PEDERSON, an individual;                       R. CIV. P. 4(m)
12    COGNITIVE AND BEHAVIORAL
      SPECIALTIES d/b/a DIALECTICAL
13    BEHAVIOR THERAPY NATIONAL
      CERTIFICATION AND ACCREDITATION
14    ASSOCIATION, a Minnesota non-profit
      corporation; LANE PEDERSON &
15    ASSOCIATES, LLC, a Minnesota limited
      liability company; EVERGREEN
16    CERTIFICATIONS, LLC, d/b/a
      EVERGREEN CERTIFICATIONS
17    INSTITUTE, a Wisconsin limited liability
      company; and PESI, Inc., a Wisconsin non-
18    stock corporation,
19                       Defendants.
20

21          THIS MATTER came before the Court on Plaintiff Marsha Linehan’s (“Plaintiff”)

22   Motion to Extend Time for Service Pursuant to FED. R. CIV. P. 4(m). The Court, having

23   considered the pleadings and papers filed by the parties, the arguments of counsel, and all other

24   matters properly before the Court,

25          IT IS HEREBY ORDERED that the deadline for Plaintiff to serve process on

26   defendants Evergreen Certifications, LLC, d/b/a Evergreen Certifications Institute, and PESI, Inc.



     ORDER GRANTING PLAINTIFF’S MOTION TO EXTEND                              GOLDFARB & HUCK
     TIME LIMIT FOR SERVICE - 1                                               ROTH RIOJAS, PLLC
     CASE NO. 2:17-CV-01494-RSL                                              925 Fourth Avenue, Suite 3950
                                                                               Seattle, Washington 98104
                                                                                     (206) 452-0260
 1
     is extended to November 15, 2018.
 2

 3

 4          Dated this 3rd day of October, 2018.
 5

 6                                                 A
                                                   The Honorable Robert S. Lasnik
 7

 8
     Presented by:
 9
     GOLDFARB & HUCK ROTH RIOJAS, PLLC
10
     /s/ Christopher M. Huck________________
11   Christopher M. Huck, WSBA No. 34104
     /s/ Kit W. Roth        ________________
12   Kit W. Roth, WSBA No. 33059
     /s/ R. Omar Riojas    ________________
13   R. Omar Riojas, WSBA No. 35400
14   925 Fourth Avenue, Suite 3950
     Seattle, WA 98104
15   Telephone: 206.452.0260
     Facsimile: 206.397.3062
16   E-mail: huck@goldfarb-huck.com
              roth@goldfarb-huck.com
17            riojas@goldfarb-huck.com
18   Counsel for Plaintiff Marsha Linehan
19

20

21

22

23

24

25

26



     ORDER GRANTING PLAINTIFF’S MOTION TO EXTEND                      GOLDFARB & HUCK
     TIME LIMIT FOR SERVICE - 2                                       ROTH RIOJAS, PLLC
     CASE NO. 2:17-CV-01494-RSL                                       925 Fourth Avenue, Suite 3950
                                                                        Seattle, Washington 98104
                                                                              (206) 452-0260
